                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


CRAIG F. HARDIN,

               Plaintiff,                            Case No. 6:15-cv-02111-SI

       vs.                                           ORDER GRANTING PLAINTIFF’S
                                                     UNOPPOSED MOTION FOR
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Craig F. Hardin brought this action seeking review of the Commissioner’s final

decision denying his application for Disability Insurance Benefits under the Social Security Act.

Based on the stipulation of the parties, the Court granted a motion to remand the matter for

further administrative proceedings and entered Judgment on October 26, 2016.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002), the Court finds that the requested fees are reasonable.
       Plaintiff’s Unopposed Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby

GRANTED, and Plaintiff’s counsel is awarded $10,956.88 in attorney’s fees under 42 U.S.C. §

406(b). This award represents 25% of Plaintiff’s retroactive benefits. The Court previously

awarded Plaintiff’s counsel fees pursuant to the Equal Access to Justice Act (“EAJA”), 28

U.S.C, § 2412. ECF Dkt. 22. However, those fees were not paid to Plaintiff’s counsel, as they

were garnished to pay Plaintiff’s debt to the Government. Consequently, the requested fees

under § 406(b) are not offset by the previously awarded EAJA fees.

         When issuing the § 406(b) check for payment to Plaintiff’s attorney, the Commissioner

is directed to send the full award of $10,956.88, less any applicable processing or user fees

prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING,

P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount withheld after all

administrative and court attorney fees are paid should be released to the claimant.



                             17th day of __________________
       IT IS SO ORDERED this ____         July              2019.



                                                      /s/ Michael H. Simon
                                                     ___________________________________
                                                     MICHAEL H. SIMON
                                                     United States District Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:15-cv-02111-SI
Page 2 of 2
